Citation Nr: 0731934	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and P.T.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
September 2005, when it was remanded for further development 
of the record.

The veteran testified at a Board videoconference hearing in 
August 2007.  The veteran previously testified at a Board 
hearing at the RO in  Nashville, TN in July 2005.

During the August 2007 videoconference hearing, the veteran 
submitted copies of some service medical records into 
evidence.  The veteran waived RO consideration of the 
documents to the extent that any of them may be new to the 
record.  In any event, these documents are now associated 
with claims folder and, as this case must be remanded, they 
can be appropriately considered by the RO during 
readjudication of the claim.

The Board notes that this case was originally adjudicated and 
processed by the RO in Nashville, TN, including at the time 
it was previously before the Board.  However, since the prior 
Board remand, the veteran has moved and the case was 
transferred to the RO in Huntington, WV.

The September 2002 RO rating decision denied service 
connection for bilateral hearing loss.  The veteran 
thereafter perfected an appeal of this decision.  In a 
September 2003 communication, the veteran indicated that he 
was withdrawing the claim of entitlement to service 
connection for left ear hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously remanded by the Board in September 
2005.  Subsequently, it appears that an additional set of 
previously unobtained service medical records were received 
at the RO and added to the record in November 2006.  In the 
Board's view, these new service medical records bear 
significantly upon the issue in this case and contain 
evidence which prompts additional appropriate development 
before proper appellate review can proceed.

In this case, the veteran contends that he currently suffers 
from right ear hearing loss disability and that this current 
disability was either caused by or aggravated by exposure to 
acoustic trauma during his active duty service.

To the extent that this case involves the theory that the 
veteran's right ear hearing loss was permanently aggravated 
during service, the evidence presents significant medical 
reports from during the veteran's service.  The Board 
observes, without making any final determinations on the 
question of causation, that the veteran's service medical 
records present multiple indications that the veteran had 
some degree of right ear hearing loss from a pre-service 
accident , in 1958, in which he suffered a fractured skull 
and a ruptured right eardrum.  This history is best 
documented in a November 1967 set of service medical reports 
associated with referral and examination of the veteran's 
symptoms at that time.

A November 1967 service medical examination request form 
includes a doctor's comment that the veteran's right ear 
hearing loss "appears to be progressing - unable to work 
around aircraft now due to hearing deficit according to 
patient."  It appears that this doctor authored this request 
for an Ear, Nose, and Throat (ENT) specialist's examination 
after examining the veteran and finding that the veteran's 
ears showed "good healing of ruptured drum."

The ENT examination findings, included in this set of 
November 1967 service medical records, contain audiometric 
testing results which appear to indicate an increase in the 
severity of the veteran's hearing loss in the right ear when 
compared to the audiometric testing results from the 
veteran's January 1966 entrance examination report.  The 
Board notes, in passing, that the veteran's left ear 
audiometric testing results also appear to suggest some 
change in hearing acuity.  The November 1967 ENT findings 
include a diagnosis of "hypocusis, unilateral R moderate" 
and attributes the problem to "trauma."  The ENT specialist 
recommended "no duty involving prolonged exposure to loud 
sound" and "yearly audio to see if loss occurring on L from 
acoustic trauma."

The Board observes that the veteran has not been afforded a 
VA audiological examination in connection with this claim.  
The record appears to support the veteran's contention that 
he currently suffers from disabling right ear hearing loss, 
and there is some evidence which might suggest that the 
veteran's active duty service was significant in the 
development of this disability.  Thus, the posture of this 
case has changed in light of the new evidence received and 
the Board believes a VA audiological examination is now 
necessary to clarify the record.

The veteran's testimony of in-service noise exposure appears 
to be consistent with his service records, and the service 
medical records contain audiological testing which suggests 
changes in the veteran's hearing acuity over his period of 
active service.  In the Board's view, important medical 
questions are raised by the evidence.  The veteran's claim 
may turn on questions concerning whether the normal natural 
progress of a ruptured eardrum injury includes progression of 
hearing loss nearly a decade after the injury, and whether 
such an injury is specially susceptible to aggravation from 
acoustic trauma.  The Board also believes that the documented 
changes in the veteran's hearing acuity between his January 
1966 enlistment examination and his November 1967 examination 
must be interpreted by a trained medical professional.

The matters of interpreting the significance of the veteran's 
reported 1958 eardrum injury and the possible in-service 
changes in the veteran's hearing acuity present medical 
questions which the Board is not competent to address.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  A medical 
expert's etiological opinion on these matters, following 
review of the evidence in the claims-folder, is necessary 
before proper appellate review may proceed in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA audiological examination to ascertain 
the relationship, if any, between the 
veteran's active duty service and any 
current right ear hearing loss disability.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail.  After reviewing 
the claims file and examining the veteran, 
the examiner should offer responses to the 
following: 
    
a)  For the right ear, the examiner is 
asked to current hearing acuity at the 
500, 1000, 2000, 3000, and 4000 Hz 
frequencies, and should provide results 
of a Maryland CNC word recognition 
test.

b)  To the extent possible, please 
discuss the nature of any found causes 
of right ear hearing loss (i.e. 
structural damage, neurological damage, 
etc).
    
b)  Please offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current right ear hearing loss 
disability was caused by or permanently 
aggravated by the veteran's active duty 
service.  Please refer to the evidence 
in the claims folder, particularly the 
examination and audiometric testing 
results contained in the service 
medical records dated January 1966 and 
November 1967; please discuss the 
significance, if any, of the shown 
changes in hearing acuity.  Please 
explain whether any decrease in right 
ear hearing acuity found is most likely 
to be due to in-service noise exposure 
or, rather, the natural progress of a 
pre-existing right eardrum injury (or 
any other cause).
    
2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issue.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


